Exhibit 10.7

 

SUPPLEMENT NO. 1 dated as of March 1, 2010 (this “Supplement”), to the Second
Lien U.S. Security Agreement dated as of May 1, 2009 (as amended, supplemented
or otherwise modified from time to time the “Second Lien U.S. Security
Agreement”), among SEAGATE TECHNOLOGY INTERNATIONAL, an exempted limited
liability company organized under the laws of the Cayman Islands (the “Issuer”),
SEAGATE TECHNOLOGY, an exempted limited liability company organized under the
laws of the Cayman Islands, as guarantor (the “Company”), the other Guarantors
(as defined in the Indenture referred to below) listed on Schedule I thereto
(each such Guarantor together with the Issuer and the Company, the “Grantors”
and each a “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral
agent (in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined in the Indenture referred to below).

 

A.  Reference is made to (a) the Indenture, dated as of May 1, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
the Issuer, the Company, the other Guarantors from time to time party thereto
(collectively, the “Guarantors” and, together with the Issuer, the “Notes
Parties”) and Wells Fargo Bank, National Association, as trustee (in such
capacity, the “Trustee”), pursuant to which the Issuer issued 10.00% Senior
Secured Second-Priority Notes due 2014 (collectively, the “Notes”) and (b) the
Intercreditor Agreement, dated as of May 1, 2009 (as amended, supplemented,
replaced or otherwise modified from time to time, the “Intercreditor
Agreement”), among the Issuer, the Company, the other Guarantors named therein,
the Collateral Agent and JPMorgan Chase Bank, N.A., as administrative agent
under the Senior Credit Facility (as defined in the Indenture).

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Second Lien U.S. Security Agreement
and the Indenture.

 

C.  The Grantors have entered into the Second Lien U.S. Security Agreement in
order to induce the Initial Purchasers to purchase the Notes.  Pursuant to
Article 11 of the Indenture and the Collateral Requirement, (a) each Subsidiary
of the Company that is formed or acquired after the Issue Date that is (or is
required to become pursuant to the Indenture) a U.S. Guarantor and (b) each
other Notes Party that is formed or acquired after the Issue Date that owns
property that would constitute Collateral if such Notes Party were a party
thereto, in each case is required to enter into the Second Lien U.S. Security
Agreement as a Grantor upon becoming a Guarantor.  Section 7.15 of the Second
Lien U.S. Security Agreement provides that such Subsidiaries may become Grantors
under the Second Lien U.S. Security Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned Subsidiary (the “New
Grantor”) is executing this Supplement in accordance with the requirements of
the Indenture to become a Grantor under the Second Lien U.S. Security Agreement
to induce the Noteholders to give their consent hereto and as consideration for
the Notes previously issued.

 

Accordingly, the Collateral Agent, on behalf of itself and each Secured Party
(and each of their respective successors or assigns), and the New Grantor agree
as follows:

 

SECTION 1.  In accordance with Section 7.15 of the Second Lien U.S. Security
Agreement, the New Grantor by its signature below becomes a Grantor under the
Second Lien U.S. Security Agreement with the same force and effect as if
originally named therein as a

 

--------------------------------------------------------------------------------


 

Grantor and the New Grantor hereby (a) agrees to all the terms and provisions of
the Second Lien U.S. Security Agreement applicable to it as a Grantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Grantor thereunder are true and correct on and as of the date hereof
except to the extent a representation and warranty expressly relates solely to a
specific date, in which case such representation and warranty shall be true and
correct on such date.  In furtherance of the foregoing, the New Grantor, as
security for the payment and performance in full of the Obligations, does hereby
create and grant to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, their successors and assigns, a security
interest in and lien on all of the New Grantor’s right, title and interest in
and to the Collateral of the New Grantor.  Each reference to a “Grantor” in the
Second Lien U.S. Security Agreement shall be deemed to include the New Grantor. 
The Second Lien U.S. Security Agreement is hereby incorporated herein by
reference.

 

SECTION 2.  The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Collateral Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Grantor and the Collateral Agent.  Delivery of an
executed signature page to this Supplement by facsimile or Adobe .pdf
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 

SECTION 4.  The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the location of any
and all Collateral of the New Grantor and (b) set forth under its signature
hereto, is the true and correct location of the chief executive office of the
New Grantor.

 

SECTION 5.  Except as expressly supplemented hereby, the Second Lien U.S.
Security Agreement shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien U.S. Security Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

2

--------------------------------------------------------------------------------


 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Second Lien U.S. Security Agreement. 
All communications and notices hereunder to the New Grantor shall be given to it
at the address set forth under its signature below, with a copy to the Issuer.

 

SECTION 9.  The New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Second Lien U.S. Security Agreement as of the day and
year first above written.

 

 

 

SEAGATE HDD CAYMAN

 

 

 

 

 

by

 

 

 

 

/s/ Kenneth M. Massaroni

 

 

Name:

Kenneth M. Massaroni

 

 

Title:

Director

 

 

Address:

920 Disc Drive

 

 

 

Scotts Valley, California 95066

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

 

 

 

 

 

by

 

 

 

 

/s/ Maddy Hall

 

 

Name:

Maddy Hall

 

 

Title:

Vice President

 

[Signature Page to Supplement No. 1 to the Second Lien U.S. Security Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I to Supplement No. 1
to the Second Lien U.S. Security Agreement

 

LOCATION OF COLLATERAL

 

Description

 

Location

 

 

 

None.

 

 

 

--------------------------------------------------------------------------------